DETAILED ACTION
This Non-Final action is responsive to the continuation filed 1/14/2022.

In the continuation Claims 1-11 are pending. Claims 1, 8, 9 and 10 are the independent claims. Claim 11 is new.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Withdrawn Rejections
The 35 U.S.C. 103 rejection of claims 1-10 with cited references of Brown (U.S. 6,356,908) in view of Nanno (U.S. 7,996,393 has been withdrawn in light of the amendment.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

5.	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (U.S. 6,356,908, filed Jul. 30, 1999) in view of Sze Tho ChangSheng herein Sze (NPL---Chatbots Will Change the Way We Do Search, published Mar. 10, 2017 via chatbotmagazine.com, pgs. 1-10 (pdf)).
Regarding Independent claims 1, 8, 9 and 10, Brown discloses An information processing apparatus connected to a user terminal that receives input from a user, comprising: 
a memory; and a processor configured to execute obtaining input information input into the user terminal (see figs. 8-10 & col. 1, lines 35-55, discloses obtaining user input has keywords in a search engine); 
searching for response information corresponding to the input information (see figs. 8-10 & col. 1, lines 35-55, searching for a response information to the search query such as the phrase Mike+Paolini in fig. 12 which provides hyperlinked search results); 
responding to the user terminal with a response message based on the response information corresponding to the input information (see fig. 12, which depicts responding with a response message which is the retrieved document link along with a description); 
obtaining an access target to be accessed by the user terminal in order for the user terminal to receive the input of the input information by the user (see fig. 12, discloses obtaining an access target that retrieves and processes the input information comprising the query and consists of the search engine web site defined by the URL in this case of AltaVista engine); 
changing, based on the access target, the search by the searching or a response by the responding (see fig. 12 & cols. 7-8, discloses changing based on the URL the search and/ or response). While Brown discloses processing user search query he fails to explicitly show on the web page a content that receives the input. 

Sze discloses:
determining, depending on setting information that is associated with the access target, whether to display, at the access target, an operation member to activate a chatbot service that is configured to receive input information corresponding to the access target, thereby controlling to display the operation member at the access target (See pg. 3, discloses application of chatbot services in different domains to act has a search engine. Further teaching setting information associated with a webpage which is an associated chatbot operating within a domain to receive input information). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have implemented known chatbot services to enhance search engine features.

Regarding Dependent claim 2, with dependency of claim 1, Brown discloses wherein the access target is information based on a file name of a page accessed by the user terminal, a URL of the page, a title of the page, a text displayed on the page, content information on an image displayed on the page, part of these, or a combination of these (see fig. 12 & cols. 7-8, discloses that the access target is the webpage search engine defined by a URL).

Regarding Dependent claim 3, with dependency of claim 2, Brown discloses wherein the processor is further configured to execute analyzing the text or the image, to identify contents presented on the page (see figs. 8-10 & col. 1, lines 35-55, searching for a response information to the search query such as the phrase Mike+Paolini in fig. 12 which provides hyperlinked search results thereby analyzing the text on the page to identify content has results).

Regarding Dependent claim 4, with dependency of claim 1, Brown discloses wherein the processor is further configured to execute extracting a keyword of contents presented on the page accessed by the user terminal, or a synonym of the keyword (see figs. 8-10 & col. 1, lines 35-55, searching for a response information to the search query such as the phrase Mike+Paolini in fig. 12 which provides hyperlinked search results thereby analyzing the text on the page to identify content has results).

Regarding Dependent claim 5, with dependency of claim 1, Brown discloses wherein the changing switches a bot between a displayed state and a hidden state, or narrows down or switches contents to be searched or responded (see col. 7, lines 20-55, discloses narrowing down search results via filtering). 

Regarding Dependent claim 6, with dependency of claim 5, Brown discloses wherein the changing narrows down or switches one or more databased to be used by the search unit (see col. 7, lines 20-55, discloses narrowing down search results via filtering).

Regarding Dependent claim 7, with dependency of claim 1, Brown discloses wherein the processor is further configured to execute narrowing down or switching a range to be searched by the searching, or contents to be responded by the responding, based on the contents changed by the changing (see col. 7, lines 20-55, discloses narrowing down search results via filtering).

Regarding Dependent claim 11, with dependency of claim 1, Brown discloses wherein the setting information includes information representing a range to be set for the search or what response is to be made (see col. 6, lines 55-67, discloses preferences for filtering search results thereby determining the range to be set for the search).

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]] 


Response to Arguments
6.	Applicant’s arguments filed 1/14/2022 have been fully considered but are moot in view of the new grounds of rejection.


Conclusion
References Cited
The art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Anurabisht, Building End to End Search Engine CHatbot for the website using Amazon Lex, Google knowledge Graph..., published October 1, 2020 via TowardsAI.net , pgs. 1-21 (pdf)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
3/10/2022